



    
Exhibit 10.1
Execution Version




AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of May 2, 2016 (this “Amendment”),
among THE KEYW CORPORATION, a Maryland corporation (the “Borrower”), each of the
undersigned guarantors (the “Guarantors”) the Lenders party hereto and ROYAL
BANK OF CANADA, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (such capitalized term and, unless otherwise specified,
all other capitalized terms not otherwise defined herein shall have the meanings
set forth in the Credit Agreement referred to below).


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 21, 2014 (as amended by Amendment No. 1 to Credit Agreement,
dated as of January 15, 2015, and as further amended by Amendment No. 2 to
Credit Agreement, dated as of November 5, 2015, and as further amended by
Amendment No. 3 to Credit Agreement, dated as of February 25, 2016, and as
further amended by Amendment No. 4 to Credit Agreement, dated as of March 2,
2016, and as further amended, amended and restated, supplemented or otherwise
modified to (but not including) the date hereof, the “Credit Agreement”),
pursuant to which the Lenders have made certain extensions of credit available
to and on behalf of the Borrower; and


WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit
Agreement, but only on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1.    Credit Agreement Amendments. Effective as of, and subject to the
occurrence of, the Amendment No. 5 Effective Date (as defined below):


(a)    Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:


“Amendment No. 5 to Credit Agreement” means Amendment No. 5 to Credit Agreement,
dated as of May 2, 2016 between the Borrower, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent.


“Amendment No. 5 Effective Date” means May 2, 2016 being the date on which
Amendment
No. 5 to Credit Agreement became effective.


“Hawkeye AP Asset Purchase Agreement” means the definitive purchase and sale
agreement in respect of the Hawkeye AP Business in form and substance reasonably
acceptable to the Administrative Agent.


“HawkEye AP Business” means the assets to be Disposed of pursuant to the Hawkeye
AP Asset
Purchase Agreement.


“HawkEye G Asset Purchase Agreement” means the definitive purchase and sale
agreement in respect of the Hawkeye G Business in form and substance reasonably
acceptable to the Administrative Agent.


“HawkEye G Business” means the assets to be Disposed of pursuant to the Hawkeye
G Asset
Purchase Agreement.





--------------------------------------------------------------------------------







(b)    Section 8.05 of the Credit Agreement is amended by replacing clause (iv)
thereof in its entirety with the following: “(iv) [reserved];”.


(c)    Section 8.05 of the Credit Agreement is further amended by (1) replacing
the “.” at the end of clause (v) thereof with “;” and (2) adding new clauses
(vi) and (vii) immediately below clause (v) thereof as follows:


“(vi)    such transaction is the Disposition of the HawkEye AP Business on terms
and for consideration reasonably acceptable to the Administrative Agent;
provided that (A) no Default shall have occurred and be continuing or would
result from each such Disposition, (B) the Borrower shall have delivered to the
Administrative Agent (1) a Pro Forma Compliance Certificate demonstrating that
after giving effect to such Disposition on a Pro Forma Basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.12
recomputed as of the end of the Applicable Period and (2) not later than 5
Business Days prior to the anticipated closing date of such Disposition, copies
of the acquisition agreement and other material documents relative to the
proposed Disposition, which agreement and documents must be reasonably
acceptable to the Administrative Agent and (C) any proceeds thereof shall be
applied in accordance with Section 2.05(b); and


(vii)    such transaction is the Disposition of the HawkEye G Business on terms
and for consideration reasonably acceptable to the Administrative Agent;
provided that (A) no Default shall have occurred and be continuing or would
result from each such Disposition, (B) the Borrower shall have delivered to the
Administrative Agent (1) a Pro Forma Compliance Certificate demonstrating that
after giving effect to such Disposition on a Pro Forma Basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.12
recomputed as of the end of the Applicable Period and (2) not later than 5
Business Days prior to the anticipated closing date of such Disposition, copies
of the acquisition agreement and other material documents relative to the
proposed Disposition, which agreement and documents must be reasonably
acceptable to the Administrative Agent and (C) any proceeds thereof shall be
applied in accordance with Section 2.05(b).”


Section 2.    Representations and Warranties, No Default. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
Amendment No. 5 Effective Date that: (a) this Amendment is within each Loan
Party’s corporate or other organizational powers; (b) this Amendment has been
duly authorized by all necessary corporate or other organizational action; (c)
this Amendment does not and will not (i) contravene the terms of any of such
Person’s organizational documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) violate in any material respect any Law to which such Person or its
property is subject; (d) this Amendment has been duly executed and delivered by
each of the Loan Parties and constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against it in accordance with its terms and (e)
this Amendment does not require any consent, approval, exemption or
authorization of, registration or filing (other than any filings required under
applicable Federal or state securities laws) with, or any other action by, any
Governmental Authority or any other Person.


Section 3.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective on the date (the “Amendment No. 5 Effective Date”) on which
each of the following conditions are satisfied or waived by each applicable
party:


(a)        The Administrative Agent shall have received executed signature pages
to this Amendment from the Lenders, the Borrower and each other Loan Party;


(b)        The representations and warranties of each Loan Party set forth in
the Loan Documents





--------------------------------------------------------------------------------





are true and correct in all material respects on and as of Amendment No. 5
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment No. 5 Effective Date,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date;


(c)        At the time of and immediately after giving effect to this Amendment,
no
Default has occurred and is continuing; and


(d)        The Borrower shall have paid or caused to be paid all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment.


Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.


Section 5.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Collateral Documents, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guaranty. From and after the Amendment No. 5
Effective Date, all references to the Credit Agreement in any Loan Document
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. In entering into this Amendment, each Lender has
undertaken its own analysis and has not relied on any other Lender in making its
decision to enter into this Amendment. This Amendment constitutes a Loan
Document. The Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration of this Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
Borrower:
 
THE KEYW CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Guarantors:
 
THE KEYW HOLDING CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
THE ANALYSIS GROUP, LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
EVEREST TECHNOLOGY SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
HEXIS CYBER SOLUTIONS, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
AEROPTIC, LLC,
 
 
a Massachusetts limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Manager
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
SENSAGE, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
PONTE TECHNOLOGIES, LLC,
 
 
a Maryland limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
 
Acknowledged and Accepted:
 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Susan Khokher
 
 
 
Name:
Susan Khokher
 
 
 
Title:
Manager, Agency
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Sinan Tarlan
 
 
 
Name:
Sinan Tarlan
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark A. Zirkle
 
 
 
Name:
Mark A. Zirkle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
SUNTRUST BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Paul Deerin
 
 
 
Name:
Paul Deerin
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 










